DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on February 16, 2022.  Claims 11-24 are currently pending and are under examination.

Withdrawal of Rejections


The rejection of claims 11-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement is withdrawn based on the amendment to the claims to refer to treatment of malignant sarcoma versus prevention of sarcoma.
The rejection of claims 11-24 under 35 U.S.C. 103 as being unpatentable over Kreis and Hession (Cancer Research 33: 1866-1869 (1973)), King and Zhang (WO 03/063593 A1), and Zhao et al. (CN103961721A; Google Translate of English copy provided and Chinese copy of PDF provided) is withdrawn based on the remarks and the amendment to the claim to refer to treatment of malignant sarcoma using attenuated Salmonella typhimurium VNP2009 cloned with a L-methioninase gene.

Allowable Subject Matter
Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the treatment of malignant sarcoma using attenuated Salmonella typhimurium VNP2009 cloned with a L-methioninase gene.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 25, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656